Citation Nr: 1608408	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as asbestosis, to include as due to exposure to asbestos.

2.  Entitlement to service connection for a thyroid disability, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1969 to October 1974.

These matters come before the Board of Veterans' Appeals Board on appeal from
a February 2009 rating decision by the Department of Veterans Affairs VA
Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the RO
in Montgomery, Alabama, from which the Veteran's appeal was certified.

In April 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's April 2014 remand, the RO was directed to afford the Veteran a VA examination, where the examiner was to give an opinion as to whether any diagnosed respiratory disability, including obstructive lung disease, is related to the Veteran's active service, to include his exposure to asbestos.

The Veteran was afforded a VA examination in May 2014, in accordance with the Board's April 2014 remand directives.  Initially, the Board notes that the VA examiner indicated that the Veteran had never been diagnosed with a respiratory condition.  The Board finds that this is a false statement, in that March 1996 private treatment record shows that a chest X-ray was consistent with signs and symptoms of asbestosis.  This was noted in the April 2014 remand, and the examiner noted the findings in the introductory paragraph of his examination report.  The examiner ultimately opined that the Veteran's claimed respiratory condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In rendering her opinion, the examiner noted that the Veteran did not currently have any lung disease, including asbestosis and obstructive lung disease, and that his private pulmonologist had not diagnosed a lung disease.  The examiner failed to give an opinion on the etiology of the obstructive lung disease diagnosed earlier in the appeal period, during VA examination in December 2012, as instructed to do in the April 2014 remand.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  As such, the Board finds that the April 2014 remand directives were not complied with, and the examiner's opinion is incomplete, and therefore, inadequate for evaluation purposes.  Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

With regard to the Veteran's claimed thyroid disability, the examiner opined that the diagnosed autoimmune thyroid disease was also less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Her rationale was that the Veteran did not have thyroid disease during military service and his current thyroid diagnosis was an autoimmune disease.  The examiner did not explain why the fact that the Veteran's current thyroid diagnosis is an autoimmune disease prevents it from being related to his active military service, including his conceded exposure to asbestos in service.  For these reasons, the Board finds that this portion of the May 2014 VA examiner's opinion is also incomplete, and inadequate for evaluation purposes.  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, the Board finds that a remand for new examinations and medical opinions as to the etiology of any currently diagnosed respiratory disability, and any currently diagnosed thyroid disability, is necessary. 

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination with an examiner who has not examined him before, to determine the etiology of any current respiratory disability diagnosed during the pendency of this claim, including asbestosis and obstructive lung disease.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.

The examiner is advised that the Veteran's exposure to asbestos in service has been conceded.  The examiner is also advised that the Veteran has reported a history of exposure to coal dust and fumes during post-service employment.  In addition, the examiner is advised that a March 1996 post-service private treatment record indicates that an impression of a chest X-ray was consistent with asbestosis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability diagnosed during the pendency of this claim, including asbestosis and obstructive lung disease, is etiologically related, in whole or in part, to the Veteran's active service or exposure to asbestos therein.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.  

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, schedule the Veteran for a VA
Examination, with an examiner who has not examined him before, for the purpose of ascertaining the nature
and etiology of any currently diagnosed thyroid disability.  
The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should also be provided a copy of this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current thyroid disability, is etiologically related, in whole or in part, to the Veteran's active service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.  

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

